           Case 1:20-cv-04643-JPC Document 69 Filed 12/29/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 2020                                                   Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________




                                                                      December 29, 2020

BY ECF
Honorable John P. Cronan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                 Re:      Caballero de la Cruz et al v. Pastrami Prince Inc. et al
                          Index No. 20-cv-04643-JPC

Dear Judge Cronan:

       This office represents Plaintiffs in the above referenced matter. I am writing to request an
extension of time in which to re-serve individual defendants with copies of the pending Motion
for Default Judgment pursuant to Your Honor’s Order of December 14, 2020.

        The reason for this request is that the office staff have been unable to ascertain for certain
individual Plaintiffs’ last known residential addresses and will need to engage an outside service
in order to determine the proper addresses at which to serve them. Due to the upcoming holidays,
it will be difficult to accomplish such by the current deadline of December 28, 2020. As such,
Plaintiffs respectfully request a brief extension of fourteen days in which to re-serve Individual
Plaintiffs pursuant to the Court’s order.

        We thank the Court for its time and attention to this matter.


                                                             Respectfully Submitted,

                                                             /s/ Michael Faillace


                                                             Michael Faillace & Associates
                                                             Attorneys for Plaintiffs




                          Certified as a minority-owned business in the State of New York
